      Case 4:20-cv-01722-MWB Document 58 Filed 04/16/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN JEAN,                                       No. 4:20-CV-01722

            Plaintiff,                           (Judge Brann)

      v.

BUCKNELL UNIVERSITY, et al.,

           Defendants.

                                   ORDER

     AND NOW, this 16th day of April 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendant Bucknell University’s motion to dismiss (Doc. 23) is

           GRANTED.

     2.    Plaintiff may file an amended complaint within fourteen days on or

           before April 30, 2021. If no amended complaint is filed by that date,

           counts I, IV, and VI against Bucknell only will be summarily

           dismissed pursuant to Fed. R. Civ. P. 41(b).



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
